SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 28, 2011 USA SYNTHETIC FUEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 000-54044 13-3995258 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation or Organization) Identification Number) 312 Walnut Street, Suite 1600, Cincinnati, Ohio 45202 (Address of principal executive office) Registrant's telephone number, including area code: (513) 762-7870 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders USA Synthetic Fuel Corporation (the “Company”) held its Annual Meeting on October 28, 2011.Set forth below are the final voting results for each of the proposals submitted to a vote of the stockholders: Votes For Votes Against Abstentions Broker Non-Votes 1. Election of Directors Harry H. Graves V. Daniel Magarian 2 Dr. Steven C. Vick 2. Ratify the appointment of KWCO, PC 16 2 0 Item8.01Other Events The Company issued a press release regarding its annual meeting. The press release is attached as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1Press Release dated November 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. Dated: November 3, 2011 USA SYNTHETIC FUEL CORPORATION By: /s/ H.H. Graves H.H. Graves Chairman and CFO
